Exhibit 10.130

FIRST AMENDMENT TO SUBLEASE AGREEMENT


THIS FIRST AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made and entered
into as of the 23rd day of September, 2015, (the “Execution Date”) but effective
upon the Effective Date (as hereinafter defined), by and between ADK GEORGIA,
LLC, a Georgia limited liability company (“Sublessor”) and 3460 POWDER SPRINGS
ROAD ASSOCIATES, L.P., a Georgia limited Partnership (“Sublessee”).


W I T N E S S E T H:


WHEREAS, pursuant to that certain lease dated August 1, 2010, as amended (the
“Master Lease”), Sublessor leased from William F. Foster (“Landlord”) the
premises described in the Master Lease;


WHEREAS, Sublessor and Sublessee have entered into that certain Sublease
Agreement dated January 31, 2015 for that certain skilled nursing facility
located at 3460 Powder Springs Road, Powder Springs, Georgia 30127 (the
“Sublease”); and


WHEREAS, Sublessor and Sublessee desire to amend the Sublease as hereinafter set
forth.
    
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Sublessor and
Sublessee, intending to be legally bound, do hereby covenant and agree as
follows:


1.Capitalized Terms. Unless otherwise defined herein, all capitalized words and
phrases used herein shall have the same meanings ascribed to them in the
Sublease.


2.Effective Date. This Amendment shall become effective upon Landlord’s written
approval (such date is referred to herein as the “Effective Date”). Following
the execution and delivery of this Amendment, Sublessor shall use commercially
reasonable efforts to obtain the written consent of Landlord to the parties
entering into this Amendment, in form and substance reasonably acceptable to
Sublessee.


3.Term. Section 2 of the Sublease is hereby amended by deleting the first
sentence thereof in its entirety and by substituting the following in lieu
thereof:


2.    Terms and Conditions. The term of this Sublease shall commence on March 1,
2015 and continue until midnight August 31, 2027 unless sooner terminated as
hereinafter provided.


4.Agreement in Effect. Except as herein specifically provided, all other terms
and provisions of the Sublease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.

HNZW//3583-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.




SUBLESSOR:




ADK GEORGIA, LLC,
a Georgia limited liability company


 


By:    /s/ William McBride
Name:    William McBride
Title:    Manager




SUBLESSEE:




3460 POWDER SPRINGS ROAD ASSOCIATES, L.P.,
a Georgia limited partnership






By: /s/ James J. Andrews
Name: James J. Andrews
Title: President

















HNZW//3583-1    2

